This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                    NO. A-1-CA-36580

 5 MARIO MATA ACOSTA,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
 8 Gary L. Clingman, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Chief Public Defender
13 Nina Lalevic, Assistant Public Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 VIGIL, Judge.

18   {1}    Defendant Mario Mata Acosta appeals from his conviction, after a jury trial, of

19 the unlawful taking of a motor vehicle, contrary to NMSA 1978, Section 30-16D-
 1 1(A)(1) (2009). In this Court’s notice of proposed disposition, we proposed to

 2 summarily affirm. Defendant filed a memorandum in opposition (MIO), which we

 3 have duly considered. Remaining unpersuaded, we affirm.

 4   {2}   Defendant continues to argue that his statement should have been suppressed

 5 as it was not knowing, intelligent, and voluntary. [MIO 2] However, Defendant has

 6 not asserted any new facts or presented any authority or arguments to persuade this

 7 Court that our notice of proposed disposition was erroneous. [See MIO 2-5; see also

 8 MIO 4 n.1] See Hennessy v. Duryea, 1998-NMCA-036, ¶ 24, 124 N.M. 754, 955 P.2d
9 683 (“Our courts have repeatedly held that, in summary calendar cases, the burden is

10 on the party opposing the proposed disposition to clearly point out errors in fact or

11 law.”); State v. Mondragon, 1988-NMCA-027, ¶ 10, 107 N.M. 421, 759 P.2d 1003

12 (stating that a party responding to a summary calendar notice must come forward and

13 specifically point out errors of law and fact, and the repetition of earlier arguments

14 does not fulfill this requirement), superseded by statute on other grounds as stated in

15 State v. Harris, 2013-NMCA-031, ¶ 3, 297 P.3d 374. We therefore refer Defendant

16 to our analysis in our notice of proposed disposition.

17   {3}   Accordingly, for the reasons stated in our notice of proposed disposition and

18 herein, we affirm Defendant’s conviction.

19   {4}   IT IS SO ORDERED.



                                              2
1                               ____________________________________
2                               MICHAEL E. VIGIL, Judge


3 WE CONCUR:



4 ___________________________
5 EMIL J. KIEHNE, Judge



6 ___________________________
7 DANIEL J. GALLEGOS, Judge




                                  3